Citation Nr: 1224723	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran and his son testified at a personal hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his May 2012 Board hearing and in documents of record, the Veteran contends that, while serving on active duty, he was exposed to excessive noise as a result of driving a forklift in a warehouse while performing his duties as a supply clerk and bunking 200 yards from the flight line for two years.  He claims that such noise exposure resulted in his current bilateral hearing loss and, therefore, service connection is warranted.

In support of his claim, the Veteran submitted statements from his spouse and sister in October 2009.  His sister indicated that the Veteran was exposed to airplane noise during his military service.  Additionally, both individuals indicate that, since the Veteran's military service, his hearing had progressively worsened. 

With the exception of a September 1953 examination that is of record, the Veteran's service treatment records are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed).  Moreover, despite the lack of contemporaneous records, the Board finds that the Veteran has competently and credibly described the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board finds that a remand is necessary in order to obtain outstanding treatment records from Scott Air Force Base.  Specifically, at his May 2012 Board hearing, the Veteran testified that he was recently seen for his bilateral hearing loss at such facility.  Therefore, while on remand, records from the Scott Air Force Base should be obtained for consideration in the Veteran's appeal.

The Board further finds that a remand is necessary in order to afford the Veteran a new VA examination.  In this regard, the Board observes that he was provided with a VA examination in June 2010.  At such time, the examiner noted that the Veteran did not have significant noise exposure in the military as he worked as a supply clerk.  He further observed that, as a civilian, the Veteran worked in a factory for 42 years and was a lifelong hunter.  Following an audiological examination that revealed bilateral hearing loss for VA purposes, the examiner opined that it was not likely that the Veteran's hearing loss was related to the military.   In support of his conclusion, the examiner noted that the Veteran was a supply clerk in the military, a job that would not be inherently noisy.  Additionally, he observed that nothing was found in the Veteran's file that suggested exposure to high noise levels and, at the time of the examination, the Veteran indicated that he was not around that much noise in the military.  The examiner further noted that the Veteran had a long history of post-military noise exposure on the job and recreationally.

However, the examiner did not consider the Veteran's report of sleeping 200 yards from the flight line or the lay statements submitted by his spouse and sister describing his decrease in hearing since his military service.  Moreover, while the examiner noted that nothing was found in the Veteran's file that suggested exposure to high noise levels during service, the Board observes that, with the exception of the September 1953 examination, there are no service records available.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the June 2010 VA examiner did not consider all of the relevant evidence in rendering an opinion, a remand is necessary in order to afford the Veteran an adequate VA examination so as to determine the etiology of his current bilateral hearing loss.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the appropriate authorization from the Veteran, obtain his treatment records pertaining to his bilateral hearing loss from Scott Air Force Base.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

After interviewing the Veteran, reviewing the record, and conducting any necessary testing, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. at least a 50-50 probability) that the Veteran's current bilateral hearing loss is related to his military service, to include his in-service noise exposure as a result of driving a forklift in a warehouse while performing his duties as a supply clerk and/or bunking 200 yards from the flight line for two years.  In this regard, the examiner is advised that the Board finds the Veteran's descriptions of his in-service noise exposure to be competent and credible.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's bilateral hearing loss and the continuity of symptomatology.  In this regard, the examiner should specifically consider the October 2009 statements offered by the Veteran's spouse and sister that describe his decrease in hearing since his military service.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



